The question submitted involves another, to wit, whether the report of the justice and freeholders be conclusive upon the parties. A majority of the Court think that it is. The Legislature have thought proper to confide a portion of judicial power to the justice and two freeholders, and their judgment, like that of any other tribunal, must be conclusive whilst it remains in force. Though notice is not directed by the act to be given to the defendant, yet it was done in the present case, and he had a full opportunity of cross-examining the witnesses, and adducing testimony in his own behalf. And if, after all, manifest injustice had been done to him, he could have put the case in a course of revision in a superior tribunal. This Court is not at liberty to enter into an examination of the justice or injustice of the decision, unless it come before them in a regular way. They will take care that the persons who act do not exceed the jurisdiction entrusted to them, but while they keep within that, their determination is binding upon the parties to it. On the legislative policy of               (300) erecting particular tribunals there may exist a variety of opinions, and if called upon to declare our own we should not hesitate to express a wish that the present law, particularly, might undergo a revision, since it derogates so much from the common-law mode of proceeding that the powers exercised under it may have the most injurious operation. But as it is a law, we are bound by it, and a majority of the Court are of opinion that the plaintiff ought to pay for the witnesses summoned by him for the purpose of supporting the certificate of the justice and freeholders.